Title: From James Madison to Joseph Bradley Varnum, 2 February 1809
From: Madison, James
To: Varnum, Joseph Bradley



Sir.
Department of State, February 2d. 1809.

I have the honor to transmit herewith a Report, made in compliance with a Resolution of the House of Representatives of the 9th. Ultimo, and am with great respect & consideration, Sir, Your most obedt. Servt.

James Madison
The Secretary of State, in compliance with the Resolution of the House of Representatives of the 9th: Ultimo, directing him "to lay before the House a statement of the whole number of Persons born in foreign Countries, and legally admitted Citizens of the United States, by naturalization, who have been Registered as American Seamen, and returned as such to the Department of State, according to the lists transmitted by the Collectors of the Customs, in pursuance of the law relative to the relief and protection of American Seamen," has the honor to state, that upon an examination of the returns of Registered Seamen which have been received at this Office, since the date of the above recited law, to wit, the 28th: of May 1796, and up to this time, it appears by the Abstract hereunto annexed, that of the whole number of Persons, Registered as American Seamen, and so Reported to this Department, Four hundred and fortynine are designated as Naturalized Citizens.  It is necessary however to remark that there are not full returns from all the Custom Houses.  All of which is respectfully submitted
James Madison
Abstract of the Naturalized Citizens, who have been Registered as American Seamen at the different Custom Houses, since the Year 1796--to wit:In the Year 179638.Ditto1797.91.Ditto1798.19.Ditto179917.Ditto1800 (estimated at)34.Ditto1801.16.Ditto1802.21.Ditto1803.71.Ditto1804.33.Ditto1805.24.Ditto180622.Ditto1807.35.Ditto180828.Total number--449.Note.  The returns for the Year 1800, having been mislaid, an average estimate is made for that year, it being thought better to do so, than longer to delay the Report.


